ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                         )
                                     )
E.R. Williams, Inc.                  )               ASBCA No. 61732
                                     )
Under Contract No. W81XWH-08-D-001 l )

APPEARANCES FOR THE APPELLANT:                       Steven A. Neeley, Jr., Esq.
                                                     John G. Stafford, Jr., Esq.
                                                      Husch Blackwell LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Michael T. Patterson, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                 ORDER OF DISMISSAL

       On August 9, 2019, the parties notified the Board that they had reached settlement.
On August 27, 2019, the parties filed a joint request for dismissal. Accordingly, this
appeal has settled and is dismissed with prejudice.

       Dated: August 28, 2019




                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61732, Appeal ofE.R. Williams,
Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                   PAULLA K. GATES-LEWIS
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals


                                                                                             l